Citation Nr: 1732791	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for paraspinal muscle spasms, lumbar spine secondary to poor posture, and mild degenerative disc disease and spondylosis of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded an initial 20 percent rating for the lumbar spine disability, effective February 10, 2009.  The Veteran timely disagreed with the initial 20 percent rating.

In May 2014, the Board remanded this matter, along with claims for earlier effective dates the award of service connection for the lumbar spine disability and a right knee disability and an increased rating for a left knee disability.  Regarding the earlier effective date claims, those claims were remanded for the issuance of a Statement of the Case (SOC) pursuant to 38 C.F.R. § 19.9(c) (2016) (codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)).  An SOC was issued in April 2016, but the Veteran did not perfect an appeal as to those issues.  As such, they are not before the Board.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability causes symptoms that approximate limitation of forward flexion of the thoracolumbar spine to 30 degrees; neither ankylosis nor incapacitating episodes of intervertebral disc syndrome (IVDS) have been shown.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, and no higher, for a lumbar spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, a March 2009 notice advised the Veteran of the evidentiary requirements for his initial service connection claim, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained. 

The Veteran has been afforded multiple VA examinations during the period on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be discussed in greater detail below, the Board is awarding an initial 40 percent rating for the Veteran's lumbar spine disability.  While the precise level of additional limitation of motion during past flare-ups of the Veteran's lumbar spine disability has not been ascertained, such is immaterial.  As a schedular rating higher than 40 percent would require ankylosis, he is in receipt of the highest possible schedular rating for limitation of motion.  As will be discussed in greater detail below, the regulatory provisions pertaining to functional loss are not for application when a veteran is receiving the maximum schedular rating based on limitation of motion.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  For those reasons, the Board finds the VA examinations of record adequate for determining the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the May 2014 remand directives have been substantially complied with.  On remand, all identified outstanding treatment records were obtained.  The Veteran was also afforded another VA examination in September 2016, the findings of which are responsive to the applicable rating criteria.  As such, substantial compliance with the Board's May 2014 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 
38 C.F.R. § 3.159 (2016).

Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a , DCs 5237-5243.  All spine disabilities are rated under the general rating formula for diseases and injuries of the spine, which provides the following ratings:

20 percent-Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

30 percent- Favorable ankylosis of the entire cervical spine;

40 percent-Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent-Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In addition, IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in January 2010.  There, he reported low back pain.  The Veteran noted a history of fatigue, decreased motion, stiffness, weakness, and spasms.  On active range of motion testing, flexion was to 75 degrees.  Extension was to 10 degrees.  There was pain on active range of motion.  There was no further limitation of motion following repetitive-use testing.

The Veteran was afforded a VA examination in April 2012.  There, he reported sharp low back pain.  He reported flare-ups of his lumbar spine disability and stated that he is unable to sit or stand during a flare-up.  Flexion was to 50 degrees, with pain beginning at that point.  Extension was to 15 degrees, with pain beginning at that point.  Repetitive-use testing revealed no further limitation of motion.  Pain on movement was noted, as were pain on palpation and muscle spasms.  Sensory examination was normal.  Bilateral lower extremity radiculopathy was noted, but no further neurologic abnormalities were noted.  IVDS was noted, but no incapacitating episodes of IVDS were noted.

The Veteran was afforded a VA examination in September 2016.  There, the Veteran reported back pain, which is worse with standing and walking.  Flexion was to 90 degrees and extension was to 30 degrees.  There was pain on the examination and on rest.  There was no pain with weight bearing.  Repetitive-use testing revealed no further limitation of motion.  He reported no flare-ups.  There was guarding and muscle spasm.  Bilateral lower extremity radiculopathy was noted.  There were no further neurological abnormalities.  There was no ankylosis.  The examiner stated that the Veteran does not have IVDS.  

Treatment records are in accord with the VA examinations.  There are no records noting ankylosis or any incapacitating episodes of IVDS.

The Board concludes that an initial 40 percent rating is warranted from the effective date of the grant of service connection, February 10, 2009.   Although flexion of the thoracolumbar spine has not been limited to 30 degrees on examination, the Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, 8 Vet. App. at 204-7.  To that end, the Veteran complained of flare-ups at the 2012 VA examination.  He stated that flare-ups impact his ability to stand and walk.  Additionally, no VA examiner has discussed additional loss of range of motion that results during a flare-up.  Nonetheless, the Board finds it reasonable to conclude that flare-ups cause disabling manifestations that equate to limited flexion of the thoracolumbar spine to 30 degrees, the criteria for a 40 percent rating under Diagnostic Code 5237, and the highest rating under that diagnostic code for limitation of motion of the lumbar spine.  Indeed, at the 2012 VA examination, flexion was limited to 50 degrees and he experienced pain on range of motion testing.  Given the Veteran's competent assertions that flare-ups cause heightened problems, and that the Veteran was only able to flex his thoracolumbar spine to about 50 degrees when it is at its best on the 2012 VA examination, the Board finds it reasonable to conclude that flare-ups cause the Veteran's thoracolumbar spine flexion to be tantamount to limitation to 30 degrees, especially given his competent and credible testimony concerning the problems he experiences during flare-ups.

As 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer, 13 Vet. App. at 382; Johnston, 10 Vet. App. at 85.  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  For the same reasons, as the Veteran is now in receipt of the highest schedular rating for limitation of motion, the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016) is not applicable here.

A rating in excess of 40 percent is not warranted.  A schedular rating in excess of 40 percent requires ankylosis or incapacitating episodes, which have not been shown.   There is no evidence of any ankylosis.  Further, while the 2012 VA examiner noted that the Veteran has IVDS, the examiner stated that there were no incapacitating episodes of IVDS, let alone incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  Thus, a rating in excess of 40 percent is not warranted.

The Board has considered the neurological impairments related to the lumbar spine disability.  The Veteran has been awarded service connection for bilateral lower extremity sciatic nerve involvement and chronic constipation.  The Veteran has not disagreed with the ratings assigned for those disabilities and there are no other noted neurological impairments associated with the lumbar spine disability.  As such, any further separate ratings for any other neurological impairment associated with the lumbar spine disability are not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's lumbar spine disability.  Specifically, his symptoms of pain and limitation of motion of the back are all contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from February 10, 2009.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities from February 10, 2009, is therefore not warranted.  Moreover, prior to that date, the issue was not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran did not assert, and the evidence of record did not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.  For similar reasons, the issue of entitlement to a total rating based on individual unemployability (TDIU) prior to February 10, 2009, has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

An initial 40 percent rating, and no higher, for paraspinal muscle spasms, lumbar spine secondary to poor posture, and mild degenerative disc disease and spondylosis of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


